United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                September 24, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-51026
                            Summary Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JESUS JOSE CARACOZA,

                                       Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                     USDC No. EP-03-CR-641-ALL-PRM
                          --------------------

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Jesus Jose Caracoza has moved

for leave to withdraw from this appeal and has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967).         Caracoza

has not filed a response.      Our independent review of the brief

and the record discloses no nonfrivolous issue.      Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.